Let me congratulate you. Sir, on 
your election as President of the General Assembly at its forth-seventh 
session. I wish you much success and promise you full support. 
I thank your predecessor, Mr. Shihabi, for guiding the General Assembly 
to success at its forth-sixth session. 
The past year weakened further the illusion that the end of the cold war 
would facilitate a speedy and effective solution of problems that built up 
during the post-war period. It has been a sobering year, during which we have 
been involved in the gradual process of getting acquainted with the possible. 
Sometimes we see euphoria replaced by total pessimism and little faith. 
While the era of bipolarity is over and democracy is winning, many 
conflicts remain unresolved, and a new generation of conflicts is beginning. 
In addition to conflicts with which we have dealt routinely, but 
unsuccessfully, over the years, we are now witnessing a great variety of 
wars. The number of zones of conflict gets larger and larger. 
Nagorno-Karabakh, Transnistria, South Ossetia, Abkhazia and Bosnia and 
Herzegovina mainly Bosnia and Herzegovina - are new symbols of violence to 
which we have no answers. 
The United Nations, the Conference on Security and Cooperation in Europe 
(CSCE), the European Communities, the North Atlantic Treaty Organization 
(NATO), the Western European Union (WEU) and the Council of Europe are unable, 
despite all their commendable efforts, to exert sufficient pressure to secure 
the desired solutions to these tragedies. In this respect, there has been 
growing impatience and anxiety, as well as dissatisfaction and criticism, on 
the part of the public and the mass media. It has become routine to question 
the role of international institutions as instruments that are suitable for 
conflict management. Let us be frank about this: we face a problem of 
credibility. Much will be at stake if we fail to deal immediately with it.* 
There is a risk that a very typical challenge of the 1990s the 
relationship between statehood and nationhood will become a phenomenon of 
world politics that defies efficient international regulation. In this 
respect in particular, international institutions have a fundamental role to 
play in providing a guarantee that the processes will develop on a basis of 
democracy and of respect for universal and civilized human values. 
However, it would be a mistake to start the search for solutions by 
challenging international institutions as such. It would be a mistake to 
decide to modify the United Nations radically and rebuild it by rejecting the 
wisdom of its founding fathers, as embodied in the Charter. The claim that 
revitalization of the United Nations requires not a change in the Charter but, 
on the contrary, full implementation of the Charter is often considered to be 
a cliche. I regard it not as a cliche but as a wise approach, indicating not 
rigidity but, rather, a willingness to exploit fully the political potential 
of the Charter. 
It is true that the Charter makes no explicit reference to drugs, 
organized crime, the acquired immune deficiency syndrome (AIDS), indebtedness 
or the widening gap between the haves and the have-nots. However, it contains 
fundamental political principles on the basis of which these problems can and 
should be solved. To that end, the things that are lacking are sometimes 
instruments, sometimes money and very often the political will. What is 
needed is - in short - a change in our approach to the priorities of the 
activities of the Organization. 
It is in this climate that the Secretary-General's report the "Agenda 
for Peace" - has come into our hands. The recommendations contained in that 
report provide useful guidelines for effective exploitation of the Charter's 
potential. I believe that the section dealing with the prevention of conflict 
requires elaboration, as it has been demonstrated that activity in this field 
will increasingly become one of the basic orientations of multilateral 
diplomacy. 
In summary, the Secretary-General's report deals with confidence-building 
measures, fact-finding, early warning and preventive diplomacy. I am familiar 
with these terms as the CSCE, at its third summit, held in Helsinki, firmly 
incorporated them into the list of its instruments. 
Mention of the CSCE brings me to a question that Czechoslovakia has 
proposed as a new item for the General Assembly's agenda - coordination of the 
activities of the United Nations and the Conference on Security and 
Cooperation in Europe. In this connection, let me take the former Yugoslavia 
as an example. Several times, in my capacity as Chairman of the CSCE Council 
of Ministers, I have come across situations in which activities of the United 
Nations and activities of the CSCE overlap. Naturally, such overlapping has 
reduced the effectiveness of those activities. 
My meetings with Tadeusz Mazowiecki, the United Nations Special 
Rapporteur for Human Rights in the former Yugoslavia, clearly demonstrated a 
need for, and an interest in, regular coordination of United missions with 
those of the CSCE. In this connection, I should say that the United Nations 
made an excellent choice when it picked Mr. Mazowiecki for its human-rights 
activities in this explosive area. 
However, this problem does not concern just the former Yugoslavia. Like 
the CSCE, the United Nations has sent missions to Nagorno-Karabakh and 
Transnistria. As the aims of all these missions have been coordinated only in 
outline, it is no wonder that the parties to the conflict often fail to 
understand the purpose of these foreign delegations coming to see them and 
asking the same questions. It is often unclear how they differ. 
The CSCE summit that took place in Helsinki in July laid the basis for 
improved cooperation between the United Nations and the CSCE, as well as other 
other organizations NATO, the Western European Union (WEU) and the Council 
of Europe. The need for such interaction resulted in the London Conference on 
the former Yugoslavia. This was the first example of systematic cooperation 
between three international organizations, and it amounted to the first 
interlocking action by the European Community, the United Nations and the 
CSCE. As the London Conference was attended also by the Organization of the 
Islamic Conference and the International Red Cross as a non-governmental 
organization, I see it as the germ of a loose system of cooperation between 
various institutions. 
It seems to me that the time is right to consider seriously the convening 
of an informal "brainstorming" meeting of the United Nations, the CSCE, the 
European Community, NATO, the WEU and the Council of Europe to discuss the 
idea of an interlocking system of international organizations. The purpose of 
the proposed General Assembly agenda item on coordination between the United 
Nations and the CSCE is not simply to secure a resolution. In my opinion, 
that discussion of the issue at this session could develop at two levels - the 
conceptual level, at which the fundamental political meaning of coordination, 
both in the immediate future and in the light of medium-term and long-term 
prospects, could be clarified; and the practical level, at which the 
activities of the two institutions have already begun to overlap, making it 
possible to draw conclusions. 
It will certainly be in the interests of the United Nations and of the 
CSCE to have the meaning of "preventive diplomacy" and "early warning" 
clarified. These terms have already taken on a very definite meaning at the 
CSCE, and the majority of United Nations Member States, as they do not 
participate in the CSCE, will probably want to become acquainted with them. 
The conceptual discussion might focus also on the relationship between 
the United Nations and the CSCE as institutions each of which has the task of 
looking after the security of its members. This is especially so as the CSCE 
now covers an area stretching from Vancouver to Vladivostok. 
For the purpose of getting the discussion under way, I should like, in my 
national capacity, to put forward some ideas. Whenever the Security Council 
wishes to discuss a security issue within the competence of the CSCE, a 
representative of the CSCE should be invited to provide the Council with the 
necessary information on any CSCE activities in respect of that issue or 
otherwise to contribute to the work of the Council. The Council and its 
President, as well as the United Nations Secretary-General, should be kept 
constantly informed of the main activities of the CSCE, and the reverse should 
apply. 
Coordination of the human-rights activities of the United Nations and of 
the CSCE could be improved by, for example, regular CSCE participation at 
meetings of the United Nations Commission on Human Rights and its committees, 
the Economic and Social Council and the Third Committee of the General 
Assembly. And is there any reason why we should not establish working 
contacts between the United Nations Centre for Human Rights in Geneva and the 
CSCE's Warsaw Office for Democratic Institutions and Human Rights? 
In addition, one of the main elements of the CSCE's early-warning 
system the High Commissioner on National Minorities might have some link 
with the United Nations. Indeed, at the appropriate time, that might even be 
turned into an institutional link. In the long term, the CSCE human-rights 
institutions, structures and mechanisms could become tools of both the United 
Nations and the Council of Europe. 
Such discussion as I have suggested could dispel the fear of United 
Nations Member States which do not participate in the CSCE that the Helsinki 
process is an elite club that institutionalizes the gap between the rich North 
and the poor South. 
We must also ensure that there is a proper understanding of the 
peace-keeping role of the CSCE vis-a-vis that of the United Nations. The most 
recent reason for this comparison is to be found in President Bush's statement 
to the General Assembly on Monday, in which he suggested that the 
peace-keeping function of the United Nations should be expanded considerably. 
The peace-keeping concept of the United Nations is not identical to that of 
the CSCE, and I believe that there is a good prospect of their becoming 
complementary. It should be remembered that, in this respect, the North 
Atlantic Alliance and the Western European Union have made important offers. 
It is unlikely that we shall be able to avoid having a debate on 
peacemaking and peace-keeping. The crisis in the former Yugoslavia 
necessitates a really serious discussion of this question. It is unnecessary 
for me to reiterate my country's full support for the United Nations 
peace-keeping operations, as there are Czech and Slovak "blue helmets" in the 
former Yugoslavia, and Czechoslovakia has contributed to the United Nations 
operations in Angola, Somalia and Iraq. To be of practical benefit, 
discussion of the interaction between the United Nations and the CSCE should 
take place annually. 
In today's world the United Nations can play an even more important role 
in arms control and disarmament. I am thinking especially of the Convention 
on the Prohibition of the Development, Production and Stockpiling of 
Bacteriological (Biological) and Toxin Weapons and on their Destruction. When 
the United Nations Register of Conventional Arms becomes operational, it will 
have a substantial role to play. 
The Secretary-General's report, "An Agenda for Peace", says, "globalism 
and nationalism need not be viewed as opposing trends" (para. 19). These 
words attracted my attention as they reflect one of the peculiarities of our 
times. They embody the historical experience of the two nations of 
Czechoslovakia experience that I should like to share with members. 
The idea of the right of nations to self-determination advanced by 
President Wilson facilitated the disintegration of the former Austro-Hungarian 
monarchy, thus opening up the way for the creation of Czechoslovakia. That 
was 74 years ago. 
Czechoslovakia emerged, however, under the influence of the notion that 
there was a Czechoslovak nation, whereas it should have been admitted that 
there were two distinct nations the Czechs and the Slovaks. But the idea of 
Czechoslovakism, which resulted in the creation of a common State for the 
world's two closest Slavic nations, impeded relations between those nations. 
Thus a specific Czecho-Slovak problem was born, and it remains unresolved. 
At about the same time, communism tied nations together by means of the 
false idea of proletarian internationalism. This was bound to affect 
relations between the Czechs and the Slovaks. However, our experience 
indicates that communism was not the root of these problems; it simply gave 
them a new dimension. Many nations are now searching for a new role in Europe 
and in the world by seeking integration into larger economic entities and 
political groups. 
I believe that, so far as Czechoslovakia is concerned, one possible 
solution lies in the replacement of the existing federalist pattern by new 
ties. Understanding and viable coexistence between nations cannot be based on 
false and outdated ideas. Czechoslovakia is therefore preparing to establish 
two closely connected sovereign States by creating a common economy space and 
retaining intact the close contacts between the peoples of the two republics. 
We want to introduce elements of European integration into the relations 
between the republics. 
What is now taking place in Czechoslovakia is a process aimed at the 
creation of a solid basis for a model of integration such as has been 
developing democratically in Western Europe and has led to the creation and 
development of the European Communities. 
minim 
Globalism and nationalism are not necessarily opposing trends, provided 
that the right to self-determination is accompanied by the desire for closer 
cooperation with other nations and by efficient participation in international 
systems of guaranteeing the basic values upon which the world and especially 
the fragile structure of peace are built. We live in an era of global 
integration comprising different subsystems, among which the United Nations 
has an irreplaceable role to play. 
I should like, in conclusion, to say that this statement is a sort of 
farewell speech of the Czechoslovak federation to the United Nations. It is 
highly probable that by January of next year the federation will have ceased 
to exist. Thus one of the founding members of the United Nations will give 
its place in international politics to the two new independent States. It is 
my hope that all the current Members of the United Nations will extend to the 
Czech republic and the Slovak republic the understanding that they have always 
shown to Czechoslovakia, by admitting them to membership as soon as possible. 